Citation Nr: 1216870	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  12-00 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cramps in the arms.  

2.  Entitlement to service connection for a prostate condition.  

3.  Entitlement to service connection for a swollen left leg.  

4.  Entitlement to service connection for left ear hearing loss.  

5.  Entitlement to service connection for residuals of stroke.  

6.  Entitlement to service connection for bipolar disorder.  

7.  Entitlement to service connection for erectile dysfunction as secondary to a swollen left leg.  

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

9.  Entitlement to service connection for a back condition.  
10.  Entitlement to service connection for a heart condition.  

11.  Entitlement to service connection for acid reflux disease.  

12.  Entitlement to service connection for a left ankle condition.  

13.  Entitlement to service connection for headaches.  

14.  Entitlement to service connection for a right arm condition.  

15.  Entitlement to service connection for cramps in the legs.  

16.  Entitlement to service connection for a left arm condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1971.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Winston-Salem Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2012, the Veteran's representative communicated to the Board the Veteran's written request for a Board hearing at the RO (Travel Board hearing). Accordingly, a remand is required to schedule the Veteran for a hearing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2011).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should schedule the Veteran for a Travel Board hearing in accordance with applicable procedures.  The Veteran and his representative should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


